Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of restriction requirement in the reply filed on 3/1/21 is acknowledged.  The traversal is on the ground(s) that MPEP § 803 and/or arguing the claims are considered in the same application.  This is not found persuasive because Inventions listed in the restriction mutually exclusive require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). 
Examiner interview with Applicant’s attorney and further reach the following agreements:
Examiner agree to merge fig 11 and fig 12.
Applicant agree to withdraw claim 1-8, 14-17, 18-20 as these claims belong to non-elected embodiment.
Applicant agree to elect fig 4-5, 8, 11-12; and claims 9-13 without traverse.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 


Claims 9-10, 13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Ghali (US 20130146491).
With regard claim 9, Ghali discloses An electronic device (abstract; fig 1-13; the whole structure including the phone; Examiner consider as an electronic device), comprising: pixels configured to display an image (paragraph [46]-[48]); a housing having a transparent portion that overlaps the array of pixels (at least fig 1-2; the transparent portion that overlaps the array of pixels; paragraph [53]-[56]); an optical and audio port formed in the transparent portion (at least fig 1-2; the port cover the camera and the speaker); a port cover that covers the optical and audio port (at least fig 1-2; the port cover that covers the optical and audio port); a speaker configured to emit sound through the port cover (at least fig 1-3); and an ambient light sensor configured to receive light through the port cover (at least fig 1-2; see also 10-12; paragraph [33]-[35]). 
With regard claim 10, Ghali further disclosed the housing encloses an interior region and is surrounded by an exterior region (at last fig 1-2; the interior region inside the exterior region), wherein the speaker and ambient light sensor are formed in the interior region (at least fig 1-2; inside the device), wherein the electronic device further comprises a structure that forms a passageway that conveys sound between the speaker and the opening (at least fig 1-2; the passageway that conveys sound between the speaker and the opening on the outer shell), and wherein the ambient light sensor is configured to receive the light through the passageway (at least fig 1-2; Examiner consider there is a gap between the cover and the speaker formed by the gasket; therefore Examiner consider the space between the outer cover and acoustic sensor inside the device is the passageway).
With regard claim 13, Ghali further disclosed the speaker has a speaker box formed from the structure (at least the structure housing the acoustic sensor inside the device; Examiner consider a speaker box).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over xxxx in view of Ghali (US 20130146491) and further in view of Examiner’s Official Notice (EON).  
With regard claims 11-12, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a light-diffusing structure in the passageway; and the light-diffusing structure comprises a textured reflective coating.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have a light-diffusing structure in the passageway; and the light-diffusing structure comprises a textured reflective coating and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further improve the quality of the light sensor for the modified structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
 /JERRY WU/ Primary Examiner, Art Unit 2841